,,
      AO 245D (CASD Rev, 1/19) Judgment in a Criminal Case for Revocations


                                            UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                    UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                            (For Revocation of Probation or Supervised Release)
                                       V.                                   (For Offenses Committed On or After November 1, 1987)

                     WAN JOSE GARCIA-RIOS (2)                                 Case Number:         l 8CR0976-DMS

                                                                           Victor Pi      ins CJA
                                                                           Defendant's Attorriey
      REGISTRATION NO.                 64305298                                                                 FILED
      •·                                                                                                        NOV 2 6 2019
      THE DEFENDANT:
      [gj   admitted guilt to violation of allegation(s) No,      1 (Judicial Notice taken)

      D     was found guilty in violation of allegation(s) No,

      Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

      Allegation Number                  Nature of Violation

                     I                   Committed a federal, state or local offense




           Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
      The sehtence is imposed pursuantto the Sentencing Reform Act of 1984,
               IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
       change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
       judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
     , material change in the defendant's economic circumstances.

                                                                           November 26 2019
                                                                           Date,o,flmposition of S e ~ ~

                                                                                        ~.,,.               I
                                                                           HON. Dana.Sabraw                 •
                                                                           UNITED STATES DISTRICT JUDGE
i '

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 JUAN JOSE GARCIA-RIOS (2)                                               Judgment - Page 2 of2
CASE NUMBER:               18CR0976-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 FOUR (4) MONTHS consecutive to 19cr2897-DMS.




 •     Sentence imposed pursuant to Title 8 USC Section 1'326(b).
 lZI   The court makes the following recommendations to the Bureau of Prisons:
       Defendant be designated to a facility in the Western Region.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •   at _ _ _ _ _ _ _ _ A.M.                        on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      18CR0976-DMS
